                   Case 5:18-cr-00258-EJD Document 780 Filed 05/04/21 Page 1 of 2




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES

Date: May 4, 2021                    Time: 9:30-10:51,11:09-           Judge: Edward J. Davila
                                     11:27,11:29-12:20pm, 1:35-
                                     3:06,3:24-4:13pm
                                     Total Time: 4Hrs. 50Mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC)
1

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar

Attorney for Defendant: Kevin Downey, Lance Wade, Amy Saharia, Katherine Trefz, Seema Roper,
J.R. Fleurmont


 Deputy Clerk: Adriana M. Kratzmann                     Court Reporter: Irene Rodriguez

 Interpreter: N/A                                       Probation Officer: N/A


                    PROCEEDINGS – MOTIONS IN LIMINE HEARING (Day 1)
              IN-COURT via AT&T Telephone Conference for public access due to COVID19

Defendant is present and out of custody. Hearing held.
The Court informed the parties it will issue an omnibus order after the conclusion of the proceedings (3
days of hearings). The Court heard oral arguments and provided the following rulings:
Dkt. 588 Government MIL #1 – GRANTED – as to evidence re start ups court to rule on as evidence is
introduced;
Dkt. 588 Government MIL #2 – GRANTED with Court cautioning comments to be made in closing
arguments before the Jury.
Dkt. 588 Government MIL #3 – DEFERRED;
Dkt. 563 Holmes’ MIL/Dkt. 588 Government MIL #10 – SUBMITTED;
Dkt. 561 Holmes’ MIL – SUBMITTED;

Cont’d on next page
                                                                                          Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                              Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                 Original: Efiled
    I: Interpreter
                                                                                                            CC:
                Case 5:18-cr-00258-EJD Document 780 Filed 05/04/21 Page 2 of 2




Dkt. 562 Holmes’ MIL – SUBMITTED;
Dkt. 570 Holmes’ MIL – DEFERRED;
Dkt. 569 Holmes’ MIL – SUBMITTED.

CASE CONTINUED TO: May 5, 2021 9:00 A.M. for Further Motions in Limine Hearing.

Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
the government has a continuing obligation to produce all information or evidence known
to the government that is relevant to the guilt or punishment of a defendant, including,
but not limited to, exculpatory evidence.

Accordingly, the Court Orders the government to produce to the defendant in a
timely manner all information or evidence known to the government that is either:
(1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
the issue of guilt or punishment.

This Order is entered under Rule 5(f) and does not relieve any party in this matter
of any other discovery obligation. The consequences for violating either this Order or the
government’s obligations under Brady include, but are not limited to, the following:
contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
of evidence, and dismissal of charges.




                                                                                     Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                         Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                            Original: Efiled
 I: Interpreter
                                                                                                       CC:
